COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Hector Estrada, Isela Estrada, Maria Martinez, and Jorge Gonzales V.
                          Daner Lee Cheshire and Lyndon Charles Cheshire

Appellate case number:    01-14-00014-CV

Trial court case number: 2012-01183

Trial court:              61st District Court of Harris County

Date motion filed:        July 21, 2015

Party filing motion:      Appellees, Lyndon and Daner Cheshire

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Higley, and Brown


Date: October 20, 2015